Citation Nr: 0024259	
Decision Date: 09/13/00    Archive Date: 09/21/00

DOCKET NO.  94-31 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased evaluation for lumbosacral 
strain with fracture of the transverse process, L1, currently 
evaluated as 20 percent disabling.

2.  Entitlement to an increased (compensable) evaluation for 
Osgood-Schlatter disease, left knee, with injury.

3.  Entitlement to an increased (compensable) evaluation for 
Osgood-Schlatter disease, right knee, with fracture of the 
proximal tibia.

4.  Entitlement to an increased (compensable) evaluation for 
tinea pedis and tinea unguium.

5.  Entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disability.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The record indicates that the veteran served with the North 
Carolina Army National Guard from May 1982 to May 1994, 
including periods of active duty for training (ACDUTRA) from 
September 20, 1982, to January 20, 1983, and from August 9, 
1983, to October 13, 1983.  The records also indicate that he 
was called to active duty in support of Operation Desert 
Shield/Desert Storm from October 1990 to May 1991, and that 
he served in the Southwest Asia theater of operations from 
November 19, 1990, to April 20, 1991.  

This matter came before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a rating decision of 
December 1991, by the Winston-Salem Regional Office (RO), 
which granted service connection for lumbosacral strain with 
history of fracture of transverse process, L1, evaluated as 
10 percent disabling, effective May 25, 1991.  Service 
connection was also granted for Osgood-Schlatter disease of 
the left and right knee, and tinea pedis and tinea unguium, 
each evaluated as noncompensably disabling, effective May 25, 
1991.  The above rating action also denied the veteran's 
claim for a total disability rating based upon individual 
unemployability (TDIU).

A notice of disagreement (NOD) was received in December 1992.  
In response to a letter from the VA, requesting clarification 
of the issues with which he disagreed, the veteran submitted 
another NOD in July 1993.  A rating action in May 1994 
confirmed the ratings assigned for the service-connected 
disabilities, as well as the denial of a TDIU rating.  A 
statement of the case (SOC) was issued in May 1994.  A 
substantive appeal with respect to the May 1991 SOC was 
received in August 1994.  A rating action in January 1995 
confirmed the ratings assigned for the service-connected 
disorders, as well as the denial of TDIU.  A supplemental 
statement of the case (SSOC) was issued in January 1995.  

By a rating action in May 1996, the RO increased the 
evaluation for the veteran's service-connected back disorder 
from 10 percent to 20 percent, effective December 4, 1992.  
This rating action confirmed the noncompensable rating 
assigned for the bilateral knee disorder and tinea pedis and 
tinea unguium, as well as the denial of a TDIU rating.  An 
SSOC was issued in June 1996.  A rating action in January 
1997 established an effective date of May 25, 1991, for the 
20 percent disability rating assigned for the service-
connected back disorder.  A rating action in July 1997 
confirmed the 20 percent disability rating assigned for the 
service-connected back disorder.  The appeal was received at 
the Board in October 1998.  

The Board notes that, in the January 1997 rating decision, 
service connection was granted for sinusitis, evaluated as 30 
percent disabling, and for irritable bowel syndrome, 
evaluated as 10 percent disabling.  By letter dated January 
21, 1997, the veteran was notified of that decision and of 
his procedural and appellate rights.  In a subsequent 
February 1998 rating decision, the RO denied service 
connection for joint pain due to an undiagnosed illness.  By 
letter dated February 27, 1998, the veteran was notified of 
this decision and of his procedural and appellate rights.  
Since a notice of disagreement has not been received as to 
any of the aforementioned issues, none of those issues is in 
appellate status at this time.  

The Board further notes that, in the above mentioned July 
1997 rating action, the RO denied entitlement to service 
connection for bleeding gums, upper respiratory infections 
with frequent coughs, and fatigue, all claimed as due to an 
undiagnosed illness.  A notice of disagreement with that 
determination was received in July 1998, and a statement of 
the case was issued in August 1998.  However, a timely 
substantive appeal was not received to complete an appeal as 
to those issues; accordingly, they are not in appellate 
status this time.  

As noted above, by rating decision dated in May 1996, the RO 
increased the rating for the veteran's lumbosacral strain 
with fracture of transverse process, L1, to 20 percent 
disabling.  However, since there has been no clearly 
expressed intent to limit the appeal on this issue to 
entitlement to a 20 percent disability rating, then the RO 
and the Board are required to consider entitlement to all 
available ratings for that condition.  See AB v. Brown, 6 
Vet.App. 35, 39 (1993).  Accordingly, that issue remains in 
appellate status.  

REMAND

The veteran has submitted well-grounded claims for increased 
ratings within the meaning of 38 U.S.C.A. § 5107(a).  See 
Murphy v. Derwinski, 1 Vet.App. 78, 81 (1990); Gilbert v. 
Derwinski, 1 Vet.App. 49, 55 (1990).  That is, the Board 
finds that he has submitted claims which are plausible under 
the law.  This finding is based in part on the veteran's 
assertion that his service-connected low back disorder, feet, 
and bilateral knee disorders are more severe then previously 
evaluated.  Proscelle v. Derwinski, 2 Vet.App. 629 (1992).  

Upon preliminary review of the veteran's records, the Board 
notes that, in a letter dated in March 1999, the veteran 
reported that his medical condition had deteriorated and he 
had to seek medical services from both private doctors and VA 
medical providers.  Therefore, the veteran indicated that he 
had material evidence regarding his claim that should be 
reviewed by the RO prior to any determination by the Board.  
As the veteran has put the VA on notice that evidence exists 
which might support his claim, the Board concludes that VA 
has a duty to notify him regarding the procurement and 
submission of any such additional evidence, as per 38 U.S.C. 
A. § 5103(a) (West 1991).  See Robinette v. Brown, 8 Vet.App. 
69 (1995); see also McKnight v. Gober, 131 F.3d 1483, 1484-85 
(Fed. Cir. 1997) (adopting the rationale of Robinette). 

In addition, the duty to assist includes, when appropriate, 
the duty to conduct a thorough and contemporaneous 
examination of the veteran that takes into account the 
records of prior medical treatment.  See Caffrey v. Brown, 6 
Vet.App. 377, 381 (1994), citing Green v. Derwinski, 1 
Vet.App. 121, 123 (1991).  In this regard, the Board notes 
that the most recent VA examinations were conducted in March 
1997, and it appears that the veteran's claims folder was not 
available for review by the examiners prior to the 
examinations.  In this case, it is necessary that the 
examiner(s) review the medical information contained in the 
claims file, so that an informed opinion can be rendered as 
to the veteran's current level of disability due to his 
service-connected disabilities.  Because the 1997 
examinations were done without benefit of the medical history 
contained in the veteran's claims file, they are inadequate, 
and additional examinations must be conducted, taking into 
account the records of prior medical treatment.  Where the 
record before the Board is inadequate, a remand is required.  
See 38 C.F.R. § 4.2 (1999); see also VAOPGCPREC 20-95 (July 
14, 1995).  

With regard to the March 1997 VA examinations, the veteran's 
representative has pointed out, in her Written Brief 
Presentation, dated in June 2000, that VA orthopedic 
examinations are required to address the matters of weakened 
movement, excess fatigability, incoordination, and loss of 
function due to pain on use or during flare-ups, as provided 
by 38 C.F.R. Part 4, §§ 4.40 and 4.45 (1999).  The U.S. Court 
of Appeals for Veterans Claims has held that an examination 
which fails to consider and address the provisions of 38 
C.F.R. Part 4, §§ 4.40 and 4.45, is inadequate for rating 
purposes, and that in such cases remand for another 
examination is mandatory.  See DeLuca v. Brown, 8 Vet.App. 
202 (1995).  The Court has further held that a medical 
examiner must furnish, in addition to the etiological, 
anatomical, pathological, laboratory, and prognostic data 
required for ordinary medical classification, a full 
description of the effects of the disability upon the 
person's ordinary activity.  Bierman v. Brown, 6 Vet.App. 
125, 129 (1994); DeLuca, at 206.  On re-examination, 
therefore, the examining physician(s) should specifically 
address matters of weakened movement, excess fatigability, 
incoordination, and loss of function due to pain on use or 
during flare-ups, as provided by 38 C.F.R. Part 4, §§ 4.40, 
4.45, and 4.59, with respect to the service-connected 
disabilities.  

Moreover, the Board observes that, although the veteran was 
afforded several VA medical examinations during the course of 
this appeal, none of the examiners offered an opinion 
concerning the effects of the veteran's service-connected 
disabilities, either individually or in the aggregate, on his 
ability to obtain or retain employment.  However, the duty to 
assist requires that VA obtain such an opinion. See Colayang 
v. West, 12 Vet.App. 524, 538 (1999); Friscia v. Brown, 7 
Vet.App. 294, 297 (1994).  In Friscia, the Court specifically 
stated that VA has a duty to supplement the record by 
obtaining an examination which includes an opinion as to what 
effect the appellant's service-connected disabilities have on 
his or her ability to work.  Friscia, supra, at 297, citing 
38 U.S.C.A. § 5107(a); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 
4.16(a); Obert v. Brown, 5 Vet.App. 30, 33 (1993).  

Finally, the RO's attention is directed to the Court's 
decision Fenderson v. West, 12 Vet.App. 119 (1999), in which 
it was determined that the veteran's dissatisfaction with the 
initial rating assigned following the initial grant of 
service connection, and a claim for an increased rating of a 
service-connected disability, are two separate and distinct 
types of claims.  In the former circumstance, the veteran may 
be entitled to "staged" evaluations for different periods 
of time from the effective date of the award up to the date 
of the final decision, based upon the severity of the 
disability during that period.  Since the veteran has 
appealed the initial ratings assigned, his claims are 
entitled to such consideration.  

In view of the foregoing, and given the duty to assist the 
veteran in the development of his claim under the provisions 
of 38 U.S.C.A. § 5107(a), the case is hereby REMANDED to the 
RO for the following action: 

1.  The RO should request that the veteran 
identify all sources of medical treatment 
received for his service-connected back, left 
and right knees, and tinea pedis since March 
1997, and that he furnish signed 
authorizations for release to VA of records 
in connection with each non-VA medical source 
he identifies.  Copies of the medical records 
from all sources he identifies, and not 
currently of record, should then be 
requested.  The RO should, in particular, 
obtain all records of inpatient or outpatient 
treatment provided to the veteran at VA 
medical facilities.  All of these records are 
to be associated with the claims folder.  

2.  After associating with the claims file 
all available records received pursuant to 
the above-requested development, the RO 
should arrange for the veteran to undergo 
appropriate VA examination(s) to determine 
the current nature and extent of his service-
connected low back disability, left and right 
knee disorders, tinea pedis, and tinea 
unguium.  The claims file and a copy of this 
Remand must be made available to and reviewed 
by the examiner(s) in conjunction with such 
examination, and the examination report 
should reflect such review.  All appropriate 
tests and studies, including X-rays and 
range-of-motion studies, should be conducted, 
and all clinical findings should be reported 
in detail.  The examiner(s) should render 
specific findings as to whether, during the 
examination, there is objective evidence of 
pain on motion, weakness, excess 
fatigability, and/or incoordination 
associated with the affected parts.  The 
physician(s) also should indicate whether, 
and to what extent, the veteran experiences 
functional loss due to pain and/or any of the 
other symptoms noted above during flare-ups.  
To the extent possible, the examiner(s) 
should express such functional loss in terms 
of additional degrees of motion loss.  
Further, the physician(s) should provide an 
assessment of the severity of the veteran's 
service-connected disabilities listed above.  
The examiner(s) should be requested to 
express an opinion as to the impact of the 
service-connected disabilities, in the 
aggregate, upon the veteran's ability to 
obtain and retain substantially gainful 
employment.  The examiner(s) must essentially 
opine as to whether the service-connected 
disabilities (without regard to any non-
service-connected disabilities and without 
regard to advancing age) have rendered the 
veteran unable to work.  All examination 
findings, along with the complete rationale 
for all opinions expressed and conclusions 
reached, should be set forth in a typewritten 
report.  

3.  The veteran is hereby informed that 
failure to cooperate in the requested 
evidentiary development could result in 
adverse action pursuant to 38 C.F.R. 
§§ 3.158, 3.655.  If the veteran should fail 
to report for the scheduled examinations, the 
opinion requested above should, nevertheless, 
still be provided, based upon the previous 
medical findings in the claims file.  

4.  Thereafter, the RO should review the 
claims folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination reports.  If the requested 
examinations do not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions requested, 
the reports must be returned for corrective 
action.  38 C.F.R. § 4.2 (1999); see also 
Stegall v. West, 11 Vet.App. 268 (1998).  

5.  After completing any additional 
development deemed necessary, the RO should 
then readjudicate the issues on appeal in 
light of any additional evidence added to the 
records assembled for appellate review.  In 
so doing, the RO's decision should reflect 
consideration of the concept of "staged 
ratings" outlined in Fenderson v. West, as 
well as the veteran's potential entitlement 
to a total rating based upon individual 
unemployability.  

6.  If the determination remains adverse to 
the veteran in any way, both he and his 
representative should be furnished a 
supplemental statement of the case in 
accordance with 38 U.S.C.A. § 7105 (West 
1991), which includes a summary of additional 
evidence submitted and all applicable laws 
and regulations.  This document should 
include detailed reasons and bases for the 
decisions reached.  They should then be 
afforded the applicable time period in which 
to respond.  

After the above actions have been accomplished, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  By this REMAND the 
Board intimates no opinion, either factual or legal, as to 
the ultimate determination warranted in this case.  The 
purposes of the REMAND are to further develop the record and 
to accord the veteran due process of law.  No action is 
required of the veteran until he receives further notice.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
final decision of the Board of Veterans' Appeals is 
appealable to the United States Court of Appeals for Veterans 
Claims.  This remand is in the nature of a preliminary order 
and does not constitute a final decision of the Board on the 
merits of this appeal.  38 C.F.R. § 20.1100(b) (1999).




